 1   SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
       A Limited Liability Partnership
 2     Including Professional Corporations
     KYLE MATHEWS, Cal. Bar No. 218384
 3   MICHAEL LAUTER, Cal. Bar No. 246048
     333 South Hope Street, 43rd Floor
 4   Los Angeles, California 90071-1448
     Telephone: 213-620-1780
 5   Facsimile:    213-620-1398
     Email: kmathews@sheppardmullin.com
 6          mlauter@sheppardmullin.com

 7   Counsel for Secured Creditor, COMERICA BANK

 8                                 UNITED STATES BANKRUPTCY COURT
 9                               NORTHERN DISTRICT OF CALIFORNIA
10                                       SAN FRANCISCO DIVISION
11   In re:                                                   Case No.: 19-30232-HLB
12   MUNCHERY INC.,                                           Chapter 11
13
                                                              COMERICA BANK’S STATEMENT OF
                                     Debtor in Possession.    POSITION REGARDING DEBTOR’S
14
                                                              MOTION FOR SALE OF ASSETS FREE
15                                                            AND CLEAR OF LIENS

16                                                            Date: April 18, 2019
                                                              Time: 3:00 p.m.
17                                                            Place: 450 Golden Gate Avenue, 16th Floor
                                                              San Francisco, CA 94102
18

19
20
              COMERICA BANK (“Comerica”), senior secured creditor of the debtor Munchery Inc. (the
21
     “Debtor”), hereby files this statement of position with respect to the Debtor’s Motion for Sale of
22
     Assets Free and Clear of Liens (the “Sale Motion”).
23
              Pursuant to the Sale Motion, the Debtor proposes to sell certain of its assets to Gate Gourmet,
24
     Inc. or an overbidder (the “Sale”), and to pay off Comerica’s senior secured debt in full with the sale
25
     proceeds.
26
              By this Statement of Position, Comerica consents to the Sale, so long as all net sale proceeds
27
     are deposited into the Restricted Account (as defined in the Cash Collateral Stipulation) at Comerica
28
     subject to Comerica’s security interest as provided in pursuant to Section 6(b)(iv) of the cash
     SMRH:489875256.1
                                                        -1-                  COMERICA’S STATEMENT OF POSITION

 Case: 19-30232         Doc# 100    Filed: 04/01/19    Entered: 04/01/19 13:56:54        Page 1 of 2
 1   collateral stipulation filed as Docket No. 43 (the “Cash Collateral Stipulation”). Comerica fully

 2   reserves all of its rights and remedies in all respects until Comerica’s claim is indefeasibly paid in

 3   full.

 4

 5   Dated: April 1, 2019
                                          SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
 6

 7                                        By                        /s/ Michael M. Lauter
 8                                                                MICHAEL M. LAUTER
                                                                     KYLE MATHEWS
 9                                                            Attorneys for COMERICA BANK

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

     SMRH:489875256.1
                                                        -2-                   COMERICA’S STATEMENT OF POSITION

 Case: 19-30232         Doc# 100   Filed: 04/01/19     Entered: 04/01/19 13:56:54         Page 2 of 2
